PER CURIAM
This is an original proceeding for review of a ballot title for an initiative measure that proposes to add a new section to the Oregon Constitution. Petitioners are electors who filed comments with the Secretary of State pursuant to ORS 250.067(1) and who, therefore, are entitled to bring this proceeding under ORS 250.085.
The Attorney General certified this ballot title for the proposed initiative measure:
“AMENDS CONSTITUTION: PUBLIC INSTITUTIONS MUST REPORT ILLEGAL ALIEN INFORMATION TO IMMIGRATION AUTHORITIES
“RESULT OF NES’ VOTE: Ties’ vote requires public institutions to report illegal alien information to federal immigration authorities.
“RESULT OF NO’ VOTE: No’ vote rejects requiring public institutions to report illegal alien information to federal immigration authorities.
“SUMMARY: Amends Oregon Constitution. Requires state, local governments and publicly-funded institutions having probative information that a person is an illegal alien to report information to federal immigration authorities. Requires such entities having probative information that an arrested person is an illegal alien to report information to federal immigration authorities. Forbids state, local governments, publicly-funded institutions from adopting or enforcing law or policy prohibiting or hindering cooperation between such entities and federal immigration authorities. Allows governments and United States citizens to sue to enforce measure.”
We have considered all of petitioners’ arguments as to why that ballot title does not comply substantially with the requirements of ORS 250.035(2). We are not persuaded by any of those arguments. Accordingly, we decline to modify the Attorney General’s ballot title.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(9).